UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6193


MR. EDDIE C. GOLSON,

                Plaintiff - Appellant,

          v.

JAMES B. ANDERSON; JAMES R. METTS; BRIAN P. STERLING;
STEPHANIE WILLIS; MARY ANN E. SHEHA; NANCY J. SKRABA; ROBERT
L. SINGLETON; BRIAN CURRENCE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:15-cv-04319-MBS)


Submitted:   June 16, 2016                    Decided:    June 23, 2016


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed and remanded       with   instructions   by   unpublished   per
curiam opinion.


Eddie C. Golson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eddie C. Golson seeks to appeal the district court’s order

accepting      the    recommendation         of     the     magistrate         judge    and

dismissing without prejudice his civil action for failing to

plead,    as    to    several    counts,         sufficient     facts     to        state   a

cognizable      claim     for    relief.             This      court     may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain     interlocutory        and       collateral     orders,        28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-47 (1949).

      An order dismissing a complaint without prejudice is not an

appealable final order if “the plaintiff could save his action

by merely amending his complaint.”                  Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

Where a district court dismisses an action for failure to plead

sufficient      facts     in     the     complaint,            we      lack     appellate

jurisdiction because the plaintiff could amend the complaint to

cure the pleading deficiency.                    Goode v. Cent. Va. Legal Aid

Soc’y, Inc., 807 F.3d 619, 624-25 (4th Cir. 2015).

      The order Golson seeks to appeal is neither a final order

nor      an    appealable       interlocutory             or    collateral            order.

Accordingly,     we     deny    Golson’s         motion   to    amend    his        informal

brief, dismiss the appeal, and remand the case to the district

court with instructions to allow Golson leave to file an amended

                                             2
complaint.      We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before   this    court   and   argument   would   not   aid   the   decisional

process.

                               DISMISSED AND REMANDED WITH INSTRUCTIONS




                                      3